Citation Nr: 9932384	
Decision Date: 11/17/99    Archive Date: 11/29/99

DOCKET NO.  97-02 898	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for 
C7 and C8 radiculopathy with sternocleidomastoid muscle 
spasm.

2.  Entitlement to an evaluation in excess of 10 percent for 
myofascial pain syndrome.

3.  Entitlement to an evaluation in excess of 30 percent for 
a major depressive disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. M. Fogarty, Associate Counsel


INTRODUCTION

The veteran retired in September 1994, after more than 
eighteen years of active service.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an October 1995 rating decision from the Waco, 
Texas Department of Veterans Affairs (VA) Regional Office 
(RO).  

Following a hearing before a member of the Board in July 
1999, the veteran submitted additional evidence consisting of 
VA treatment records.  The veteran also submitted a statement 
waiving RO consideration of this additional evidence.  
Accordingly, the evidence has been considered by the Board in 
this decision.

Finally, the issue of entitlement to a total rating based on 
individual unemployability will be addressed in the remand 
portion of this decision.



FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  The veteran's C7 and C8 radiculopathy is manifested by 
persistent symptoms compatible with sciatic neuropathy such 
as characteristic pain and demonstrable muscle spasm, with 
little intermittent relief.  

3.  The veteran's myofascial pain syndrome is manifested by 
widespread pain in both the upper and lower extremities, a 
forward bent posture, headaches, and difficulty sleeping; the 
symptoms are characterized as constant and are refractory to 
therapy.

4.  The veteran's major depressive disorder is severely 
disabling.  



CONCLUSIONS OF LAW

1.  A 60 percent evaluation is warranted for C7 and C8 
radiculopathy with sternocleidomastoid muscle spasm.  
38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 38 C.F.R. §§ 4.3, 
4.7, 4.71a, Diagnostic Code 5293 (1999).

2.  A 40 percent evaluation is warranted for myofascial pain 
syndrome.  38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 
38 C.F.R. §§ 4.3, 4.7, 4.71a, Diagnostic Code 5025 (1999).

3.  A 70 percent evaluation is warranted for a major 
depressive disorder.  38 U.S.C.A. §§ 1155, 5107(a) (West 
1991); 38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code 9434 
(1999).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

A July 1994 report of the physical evaluation board reflects 
diagnoses of C7-C8 radiculopathy on the right side and 
myofascial pain syndrome involving mainly the upper shoulder, 
upper back and neck, associated with an adjustment disorder 
with depressed mood.  The report reflects these disabilities 
were incurred in the line of duty.  A 20 percent disability 
rating was assigned for the radiculopathy, and a 10 percent 
evaluation was assigned for the myofascial pain syndrome.  
Permanent retirement was recommended.

Upon VA psychological evaluation dated in June 1995, the 
veteran reported that he had been seen by a psychiatrist over 
the past three years while in the service.  The examiner 
noted the veteran's affect was consistent with an euthymic 
mood.  The veteran denied homicidal or suicidal ideation.  
Higher mental faculties were within normal limits.  The 
examiner noted no thought disorder, no manifestations of 
psychosis, and no visual or auditory hallucinations.  Memory 
was intact for recent, past, and immediate recall.  Judgment 
was noted as good, and insight was limited.  The veteran 
complained of discomfort in his lower back.  The examiner 
noted the veteran's facial expression did not convey acute 
physical pain.  Relevant assessments of a probable major 
depressive disorder; alcohol abuse and dependency in 
remission, and possible post-traumatic stress disorder were 
noted.

Upon VA general medical examination dated in May 1995, 
relevant complaints of myofascial pain syndrome, neck pain, 
back pain, and arm pain were noted.  The examiner noted the 
veteran to have a forward-bent posture.  The right shoulder 
appeared to be higher than the left shoulder on physical 
examination.  Motion of both the upper and lower extremities 
was normal.  A relevant diagnosis of a history of myofascial 
pain was noted.  

A July 1995 addendum to the May 1995 VA mental examination 
reflects a final diagnosis of major depression unipolar, 
alcohol abuse dependency in remission, and post-traumatic 
stress disorder, delayed onset acute symptoms resolved.  

VA outpatient treatment records dated in 1995 reflect the 
veteran complained of pain in both knees as well as the back 
and neck.  Mild crepitus was noted in both knees.  The right 
shoulder was noted as elevated above the left.  

Radiology reports dated in July 1995 revealed a negative 
study of the sinuses and early osteoarthritis in the knees.

A VA outpatient treatment record dated in April 1996 reflects 
the veteran complained of decreased concentration with poor 
writing and a recent exacerbation of musculoskeletal pain.  
An assessment of chronic recurrent major depression was 
noted.  Additional VA outpatient treatment records dated in 
1996 reflect complaints of increasing pain in the low back, 
knees, neck, and right arm and loss of concentration.  
Paraspinal muscle spasm was noted on the right.  The veteran 
was also noted to have increased anxiety and feelings of 
hopelessness.  It was noted that the veteran was having 
anxiety attacks once a day in June 1996.  

Diagnostic studies dated in 1996 revealed an essentially 
negative study of the head, a negative study of the cervical 
spine, and a negative study of the lumbosacral spine.

At his January 1997 RO hearing, the veteran testified that he 
had constant pain in his neck and back shoulder area.  The 
veteran also reported experiencing golf-ball sized muscle 
spasm in his shoulder and upper back area.  The veteran 
testified that he received steroid shots in those areas for 
several years.  (Transcript, page 2).  The veteran reported 
radiating pain into his fingers as well as problems grasping 
and dropping things.  The veteran stated that he had been 
told that there were no operations to correct his disability, 
nor were exercises or therapy helpful.  The veteran also 
stated that repetitive motions involving the right extremity 
were very, very painful and he could not do yard work, 
housework, office work, or cashier work.  (Transcript, page 
3).  The veteran reported constant pain in his neck as well 
as cracking when he moved it.  The veteran stated he was 
currently taking medication for depression.  (Transcript, 
page 4).  The veteran testified that his right hand was numb 
most of the time and discolored.  The veteran also testified 
that he was right-handed and had to learn how to write again.  
The veteran stated that the myofascial pain syndrome affected 
his neck, shoulder, arm, and lower back.  (Transcript, page 
5).  The veteran also testified to trouble sleeping, trouble 
enjoying life, and being turned down for employment because 
of his disabilities.

Upon VA examination of the spine dated in January 1997, the 
veteran complained of neck pain and difficulty using his 
right hand.  The examiner noted the veteran did not show or 
manifest any evidence of difficulty unbuttoning and buttoning 
his shirt during the examination and there was no gross 
evidence of disuse of the right hand and arm.  The examiner 
noted no fixed deformity and no gross evidence of atrophy.  
The right arm was .25 centimeters greater than the left.  
Slight spasm of the right sternocleidomastoid muscle was 
noted.  Range of motion of the cervical spine was noted as 25 
degrees forward flexion, 25 degrees backward extension, 35 
degrees lateral extension to the right and left, and 50 
degrees rotation to the right and left.   The examiner noted 
the veteran did not manifest evidence of pain when he flexed 
and turned his neck vigorously to demonstrate a cracking 
sound in the cervical spine; the examiner reflected range of 
motion was good at that time.  X-ray examination of the 
cervical spine was noted as negative.  A diagnosis of 
sternocleidomastoid muscle spasm probably due to 
radiculopathy was noted.

Upon VA psychological examination dated in February 1997, the 
veteran complained of feelings of sadness, feeling down all 
of the time, hopelessness, indifference, apathy toward life 
situations, and an inability to love or experience joy.  The 
veteran also reported feeling confused, disoriented, and 
forgetful.  The veteran complained of difficulty sleeping and 
poor concentration.  The examiner noted the veteran was 
poorly groomed and appeared distracted.  Affect was 
inappropriate and not congruent with his thought process.  
Mood was described as dysphoric and hopeless.  Memory was 
noted as poor.  The veteran denied any suicidal or homicidal 
ideation.  The veteran denied delusions or visual 
hallucinations but reported hearing auditory hallucinations.  
Judgment and insight were both noted as poor.  The examiner 
noted the veteran communicated in full sentences but needed 
prompting to reply to questions and he lacked spontaneity in 
elaborating on his clinical history.  Assessments of a 
recurrent major depressive disorder with possible psychotic 
features, alcohol dependency in remission, and a post-
traumatic stress disorder related to a specific incident, 
completely resolved at the present time, were noted.  A 
current global assessment of functioning (GAF) score of 45 
was noted.  The examiner opined that the veteran did not seem 
to be fully competent in taking care of his individual 
financial affairs independently.  

Relevant VA outpatient treatment records dated in 1997 
reflect continued complaints of memory loss as well as pain 
in the back, neck, right shoulder, and knees.  Clinical 
records also reflect increased depression.  

Diagnostic studies dated in 1997 revealed a negative study of 
the cervical spine and an undisplaced fracture of the right 
eleventh rib of uncertain duration.  A magnetic resonance 
imaging test of the brain revealed no abnormalities.  

At his June 1998 RO hearing, the veteran testified that his 
myofascial pain syndrome was manifested by pain all over his 
body but primarily in the area between his shoulders and it 
constantly radiated all around.  The veteran reported that he 
was taking Motrin for pain.  (Transcript, pages 2-3).  The 
veteran stated he had weakness in his arms and hands as well 
as shooting pains into his legs.  The veteran also stated the 
pain was constant and the pain throughout his body was 
present more than one-third of the time.  (Transcript, page 
4).  The veteran testified he had lost his ability to grasp 
objects with his hands and he had to learn how to write 
again.  The veteran also testified that his cervical spine 
disability made it difficult to sleep.  (Transcript, page 5).  
The veteran stated he was taking medication for his 
depression, but was not under any therapy or counseling.  
(Transcript, page 7).  The veteran testified to problems with 
memory loss, impaired judgment, sleep impairment, and 
difficulty establishing and maintaining social relationships.  
The veteran also testified to experiencing panic attacks.  
(Transcript, pages 8-9).  The veteran described the 
myofascial pain as a muscle mass that tightened into a ball 
in his upper back.  (Transcript, page 10).  The veteran 
described his radiculopathy as "electrical like."  
(Transcript, pages 10-11).  

VA diagnostic studies dated in 1998 revealed an essentially 
negative upper gastrointestinal study, fibroemphysematous 
lung disease, and a negative study of the cervical spine.

Upon VA general medical examination dated in July 1998, the 
veteran complained of daily pain in the neck and back.  It 
was noted that the pain was very bad two to three times per 
week requiring pain medication.  Physical examination of the 
cervical spine revealed no redness or swelling, but a buffalo 
hump was noted.  Range of motion was noted as 30 degrees 
flexion and backward extension of only 10 degrees with pain.  
Right lateral bending was to 35 degrees and left lateral 
bending was limited to 30 to 35 degrees.  Right lateral 
rotation was to 40 degrees and left lateral rotation was to 
35 to 40 degrees.  Physical examination of the lumbosacral 
spine revealed no deformity, pain or redness.  Diagnoses of a 
history of depression, a history of hypertension controlled 
with medication, a history of peptic ulcer disease, a history 
of neck pain with radiculopathy in the right upper extremity, 
and a history of low back pain were noted.  

Upon VA mental examination dated in July 1998, it was noted 
that the veteran had depressive symptoms almost constantly, 
but was not suicidal.  The veteran reported difficulty 
concentrating and poor memory.  The veteran noted his energy 
level was extremely poor and panic attacks once a week.  The 
physician noted the veteran's speech pattern was normal and 
his responses were relevant.  The veteran was able to manage 
his personal hygiene and basic activities of living.  The 
veteran denied homicidal thought or other inappropriate 
behavior.  The examiner noted no impairment of the veteran's 
cognitive functioning or thought processes.  A diagnosis of 
chronic, severe major depression with a panic disorder was 
noted.  The examiner noted that fifty percents of patients 
with major depression had a panic disorder and the veteran's 
description fit the pattern.  The examiner further noted the 
veteran was unable to work because of his physical and mental 
problems.  A global assessment of functioning score of 50 was 
noted.  It was further noted that this was not likely to 
change unless the veteran's pain condition changed 
significantly.

VA clinical records dated in 1998 reflect notations that the 
veteran's chronic depression remained a problem and was made 
worse by his chronic pain.  The records further reflect 
complaints of pain in the neck, right shoulder, and back.  A 
radiology report of the cervical spine revealed a negative 
study.  A radiology report of the lumbosacral spine reflects 
a diagnosis of narrowing of the intervertebral disc space at 
L5-S1 and T12-L1.  

VA clinical records dated in 1999 reflect continued 
complaints of physical problems and psychosocial stressors.  

At his July 1999 hearing before a member of the Board, the 
veteran testified that he experienced feelings of 
hopelessness, anxiety, and feelings of not wanting to go on 
with life.  (Transcript, page 4).  The veteran described his 
anxiety as a panic attack and reported that they occurred a 
couple of times per week.  (Transcript, page 4).  The veteran 
reported he had been unable to work since his discharge from 
service in 1994.  (Transcript, pages 4-5).  The veteran 
testified that he did not have any social activities or 
entertainment and the he watched television only sometimes.  
The veteran reported he was taking medication for his 
depression.  (Transcript, page 5).  The veteran stated that 
he used a transcutaneous electrical nerve stimulation unit 
for his pain syndrome.  (Transcript, page 6).  The veteran 
also stated he was taking pain medication.  (Transcript, page 
7).  The veteran testified that his cervical spine 
radiculopathy had become worse since his discharge and he 
stated it was unrelenting.  The veteran stated that he 
experienced numbness and tingling in the arm all the way down 
to his fingers.  The veteran also stated that his ability to 
grip or manipulate his hand had been affected.  (Transcript, 
page 8).  The veteran reported that he was unable to drive 
with that arm, and he had to relearn how to write.  The 
veteran also reported experiencing tightness in his neck and 
headaches in the back of his skull.  (Transcript, page 9).  
The veteran stated he had a constant cramp in his neck.  
(Transcript, pages 10-11).  The veteran testified that he ran 
away from people and had attempted suicide once.  
(Transcript, page 13).  The veteran also testified that he 
had lumps in his back from permanent changes in the cell 
structure of his muscles and it was very painful.  
(Transcript, pages 18-19).  The veteran testified to 
difficulty remembering things and confusion.  (Transcript, 
page 20).

Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. § Part 4 (1999).  The percentage ratings contained 
in the Rating Schedule represent, as far as can be 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.1 (1999).  Separate diagnostic codes identify the various 
disabilities.  In determining the disability evaluation, VA 
has a duty to acknowledge and consider all regulations which 
are potentially applicable based upon the assertions and 
issues raised in the record and to explain the reasons and 
bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  These regulations include 38 C.F.R. §§ 4.1 
and 4.2 (1999) which require the evaluation of the complete 
medical history of the claimant's condition.  These 
regulations operate to protect claimants against adverse 
decisions based on a single, incomplete, or inaccurate 
report, and to enable VA to make a more precise evaluation of 
the level of the disability and of any changes in the 
condition.  Schafrath, 1 Vet. App. at 593-94 (1991).  

When there is a question as to which of two evaluations 
should be applied to a disability, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (1999).  Any reasonable doubt regarding the degree of 
disability will be resolved in favor of the claimant.  
38 C.F.R. § 4.3 (1999).

In the instant case, the veteran is technically not seeking 
an increased rating, since his appeal arises from the 
original assessment of a disability rating.  When a veteran 
is awarded service connection for a disability and 
subsequently appeals the initial assessment of a rating for 
that disability, the claim continues to be well grounded.  
Fenderson v. West, 12 Vet. App. 119 (1999); Shipwash v. 
Brown, 8 Vet. App. 218, 224 (1995).

In Fenderson, it was held that evidence to be considered in 
the appeal of an initial assignment of a rating disability 
was not limited to that reflecting the then current severity 
of the disorder.  Cf. Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  In that decision, the United States Court of Appeals 
for Veterans Claims (known as the United States Court of 
Veterans Appeals prior to March 1, 1999) (hereinafter, "the 
Court") also discussed the concept of the "staging" of 
ratings, finding that, in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period.  Fenderson v. West, 
12 Vet. App. 119 (1999).

A.  Entitlement to an Evaluation in Excess of 20 percent for 
C7 and C8
Radiculopathy with Sternocleidomastoid Muscle Spasm

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all of these 
elements.  The functional loss may be due to pain, supported 
by adequate pathology and evidenced by the visible behavior 
of the claimant undertaking the motion.  38 C.F.R. § 4.40 
(1999).  Weakness is as important as limitation of motion, 
and a part which becomes painful on use must be regarded as 
seriously disabled.  A little-used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, either through atrophy, the condition of the skin, 
absence of normal callosity or the like.  See 38 C.F.R. 
§ 4.40.  The provisions of 38 C.F.R. §§ 4.45 and 4.59 (1999) 
contemplate inquiry into whether there is crepitation, 
limitation of motion, weakness, excess fatigability, 
incoordination, impaired ability to execute skilled movements 
smoothly, pain on movement, swelling, deformity, or atrophy 
of disuse.  Instability of station, disturbance of 
locomotion, and interference with sitting, standing, and 
weight-bearing are also related considerations.  It is the 
intention of the rating schedule to recognize actually 
painful, unstable, or mal-aligned joints, due to healed 
injury, as at least minimally compensable.  See 38 C.F.R. 
§§ 4.45 and 4.59.

Pursuant to 38 C.F.R. § 4.20 (1999), when a disability is not 
found with the rating schedule, it is permissible to rate 
under a closely related disease or injury in which not only 
the functions affected, but the anatomical localization and 
symptomatology are closely analogous.  The veteran's C7 and 
C8 radiculopathy with sternocleidomastoid muscle spasm is 
rated as analogous to intervertebral disc syndrome.

Intervertebral disc syndrome is rated pursuant to 38 C.F.R. 
§ 4.71a, Diagnostic Code 5293.  A 20 percent disability 
rating is warranted for moderate recurring attacks of 
intervertebral disc syndrome.  A 40 percent disability 
evaluation contemplates severe recurring attacks of 
intervertebral disc syndrome with intermittent relief.  
Pronounced intervertebral disc syndrome with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, with little intermittent relief 
warrants a 60 percent disability evaluation.  

Following a thorough review of the evidence of record, the 
Board concludes that a 60 percent disability rating is 
warranted for the veteran's C7 and C8 radiculopathy with 
sternocleidomastoid muscle spasm.  

The Board is cognizant of the January 1997 VA examination in 
which the examiner noted no fixed deformity or gross evidence 
of atrophy and no manifestation of pain when turning the 
neck.  However, the Board concludes that the veteran's spasm 
of the right sternocleidomastoid muscle as well as the well-
documented and continuous complaints of neck and back pain, 
numbness in his right hand, narrowing of the intervertebral 
disc space at L5-S1 and T12-L1, and the veteran's 
descriptions of the pain as constant and unrelenting more 
nearly approximate a 60 percent disability evaluation in that 
they demonstrate persistent symptoms compatible with sciatic 
neuropathy such as characteristic pain and demonstrable 
muscle spasm with little intermittent relief.  With all 
reasonable doubt resolved in favor of the veteran, a 60 
percent evaluation is warranted.

The Board notes that the Court, in DeLuca v. Brown, 8 Vet. 
App. 202 (1995), held that where evaluation is based on 
limitation of motion, the question of whether pain and 
functional loss are additionally disabling must be 
considered.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (1999).  The 
Court has, however, held that where a diagnostic code is not 
predicated on a limited range of motion alone, the provisions 
of 38 C.F.R. §§ 4.40 and 4.45, with respect to pain, do not 
apply.  See Johnson v. Brown, 9 Vet. App. 7 (1999).  Because 
the veteran's disability is rated under Diagnostic Code 5293, 
a code which is not predicated solely on loss of range of 
motion, 38 C.F.R. §§ 4.40 and 4.45 regarding functional loss 
due to pain do not apply.  See Johnson v. Brown, 9 Vet. App. 
7 (1996). 

B.  Entitlement to an Evaluation in Excess of 10 Percent
for Myofascial Pain Syndrome

The veteran's myofascial pain syndrome is rated an analogous 
to fibromyalgia.  See 38 C.F.R. § 4.20.  Pursuant to 
38 C.F.R. § 4.71a, Diagnostic Code 5025, a 10 percent 
disability evaluation is warranted for widespread 
musculoskeletal pain and tender points, with or without 
associated fatigue, sleep disturbance, stiffness, 
paresthesias, headache, irritable bowel symptoms, depression, 
anxiety, or Raynaud's-like symptoms that require continuous 
medication for control.  Symptoms which are episodic, with 
exacerbations often precipitated by environmental or 
emotional stress or by overexertion, but that are present 
more than one-third of the time warrant a 20 percent 
disability evaluation.  A 40 percent disability evaluation is 
warranted for symptoms that are constant, or nearly so, and 
refractory to therapy.  The regulation notes that pain means 
pain in both the left and right sides of the body, that is 
both above and below the waist, and that affects both the 
axial skeleton (i.e, cervical spine, anterior chest, thoracic 
spine, or low back) and the extremities.  

Following a review of the evidence of record, the Board 
concludes that a 40 percent disability evaluation is 
warranted for the veteran's myofascial pain syndrome.

Clinical records reflect continuous complaints of widespread 
pain in both the upper and lower extremities that is 
characterized as constant, a forward bent posture, headaches, 
and difficulty sleeping.  There is no indication in the 
records that the veteran's symptoms are episodic in nature or 
that they are controlled by medication.  The evidence 
suggests that the veteran's symptoms are not relieved by 
therapy.  With all reasonable doubt resolved in favor of the 
veteran, the Board finds that these symptoms more nearly 
approximate a 40 percent disability evaluation.

As previously noted, the Court has held that where evaluation 
is based on limitation of motion, the question of whether 
pain and functional loss are additionally disabling must be 
considered.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (1999).  
However, because the veteran's disability is rated under 
Diagnostic Code 5025, a code which is not predicated solely 
on loss of range of motion, 38 C.F.R. §§ 4.40 and 4.45 
regarding functional loss due to pain do not apply.  See 
Johnson v. Brown, 9 Vet. App. 7 (1996). 

C.  Entitlement to an Evaluation in Excess of 30 Percent
for a Major Depressive Disorder

A major depressive disorder is rated under the portion of the 
Schedule for Rating Disabilities that pertains to mental 
disorders.  Prior to November 7, 1996, major depression was 
rated under 38 C.F.R. § 4.132.  Effective November 7, 1996, 
the rating schedule for mental disorders was amended and 
redesignated as 38 C.F.R. § 4.130.  See 61 Fed. Reg. 52700 
(Oct. 8, 1996).  The evaluation criteria have substantially 
changed in the new rating schedule and now focus on the 
individual symptoms as manifested throughout the record, 
rather than on medical opinions characterizing overall social 
and industrial impairment as mild, definite, considerable, 
severe, or total.

The Court has held that where the law or regulation changes 
after the claim has been filed, but before the administrative 
or judicial process has been concluded, the version most 
favorable to the veteran applies unless Congress provided 
otherwise or permitted the VA Secretary to do otherwise and 
the Secretary did so.  Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  In light of the fact that the veteran filed his 
claim before November 7, 1996, the Board will evaluate his 
psychiatric disability in light of both the new and old 
criteria.  

Under the current rating criteria found in 38 C.F.R. § 4.130, 
Diagnostic Code 9434 (1999), a 30 percent evaluation is 
warranted for a major depressive disorder with occupational 
and social impairment with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as:  depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, recent events).

A 50 percent evaluation is warranted for a major depressive 
disorder with occupational and social impairment with reduced 
reliability and productivity due to such symptoms as:  
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  See 
38 C.F.R. § 4.130, Diagnostic Code 9434 (1999).

A 70 percent evaluation is warranted for a major depressive 
disorder with occupational and social impairment with 
deficiencies in most areas such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as:  suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); and inability to establish and 
maintain effective relationships.  See 38 C.F.R. § 4.130, 
Diagnostic Code 9434 (1999).

A 100 percent evaluation is warranted for a major depressive 
disorder with total occupational and social impairment, due 
to symptoms such as the following:  gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
and memory loss for names of close relatives, own occupation, 
or own name.  See 38 C.F.R. § 4.130, Diagnostic Code 9434 
(1999).  

Under the former rating criteria for a major depressive 
disorder, 38 C.F.R. § 4.132, Diagnostic Code 9209 (1995), a 
100 percent evaluation is warranted for active psychotic 
manifestations of such extent, severity, depth, persistence 
or bizarreness as to produce total social and industrial 
inadaptability.  A 70 percent evaluation contemplates less 
symptomatology such as to produce severe impairment of social 
and industrial adaptability.  Considerable impairment of 
social and industrial adaptability warrants a 50 percent 
disability evaluation.  A 30 percent evaluation is assigned 
when there is definite impairment of social and industrial 
adaptability.

Words such as "considerable" and "severe" are not defined 
in the VA Schedule for Rating Disabilities.  Rather than 
applying a mechanical formula, the Board must evaluate all of 
the evidence to the end that its decisions are "equitable 
and just."  38 C.F.R. § 4.6 (1999).  It should also be noted 
that use of terminology such as "mild" by VA examiners and 
others, although evidence to be considered by the Board, is 
not dispositive of an issue.  All evidence must be evaluated 
in arriving at a decision regarding an increased rating.  
38 C.F.R. § 4.2, 4.6 (1999).  

In Hood v. Brown, 4 Vet. App. 301 (1993), the Court stated 
that the term "definite" in 38 C.F.R. § 4.132 was 
"qualitative" whereas the other terms were "quantitative" 
in character, and invited the Board to construe the term 
"definite" in a manner that would quantify the degree of 
impairment.  The General Counsel concluded that the term 
"definite" is to be construed as "distinct, unambiguous, 
and moderately large in degree."  It represents a degree of 
social and industrial inadaptability that is "more than 
moderate but less than large."  VA O.G.C. Prec. Op. No. 9-93 
(Nov. 9, 1993).  The Board is bound by this interpretation of 
the word "definite."  38 U.S.C.A. §  7104(c) (West 1991).

Employment is a factor that must be considered with regard to 
the evaluation of mental disorders.  Prior to November 7, 
1996, 38 C.F.R. § 4.130 provided that the severity of the 
disability was based upon actual symptomatology, as it 
affected social and industrial adaptability, and that two of 
the most important determinants of disability were time lost 
from gainful work and decrease in work efficiency.  It was 
further provided that the rating board must not underevaluate 
the emotionally sick veteran with a good work record.  
38 C.F.R. § 4.130 (effective prior to November 7, 1996).  

Based largely on the recent VA examination, it appears that 
the veteran would meet, or certainly approximate, the 
criteria for a 70 percent rating.  The examiner, for example, 
described the manifestations as "severe" and stated that 
depression was constant.  The remaining evidence is not 
inconsistent with such an assessment.  Accordingly, under the 
earlier regulations, the 70 percent rating would not be 
inappropriate.   It is a closer call, however, under the 
current criteria.  It is apparent that the veteran's 
depression does result in deficiencies in the areas set out 
in the current rate code although not all symptoms are 
present (e.g., illogical speech, current suicidal ideation).  
On balance and with heavy emphasis placed on the disabling 
effect of continuous depression, a 70 percent rating under 
the revised regulations is also warranted.  38 C.F.R. § 4.7.  


The Board concludes by noting that although the decision 
herein included consideration of the Court's decision in 
Fenderson, the veteran has not been prejudiced by such 
discussion.  Case law provides that when the Board addresses 
in its decision a question that had not been addressed by the 
RO, it must consider whether the claimant has been given 
adequate notice of the need to submit evidence or argument on 
that question and an opportunity to submit such evidence and 
argument and to address that question at a hearing, and, if 
not, whether the claimant has been prejudiced thereby.  
Bernard v. Brown, 4 Vet. App. 384, 392-394 (1993).

Finally, as the Board has herein assigned one increase, 
without specifying effective dates or differentiating between 
multiple periods, the question of staged ratings has not been 
decided as prejudicial to the veteran; rather, in this case 
the Board has determined that none of the evidence of record 
supports an evaluation higher than that assigned, at any 
point within the appeal.  Accordingly, no prejudice has 
resulted herein.  Bernard v. Brown, 4 Vet. App. 384, 392-394 
(1993).  In reaching the determinations in this appeal, 
considerable weight has been accorded the testimony of the 
veteran.



ORDER

A 60 percent evaluation for C7 and C8 radiculopathy with 
sternocleidomastoid muscle spasm is granted, subject to 
controlling regulations affecting the payment of monetary 
awards.

A 40 percent evaluation for myofascial pain syndrome is 
granted, subject to controlling regulations affecting the 
payment of monetary awards.

A 70 percent evaluation for a major depressive disorder is 
granted, subject to controlling regulations affecting the 
payment of monetary awards.



REMAND

During his July 1999 hearing before a member of the Board, 
the veteran's representative contended that the issue of 
entitlement to a total rating based on individual 
unemployability was pending because the veteran's December 
1998 VA Form 9 read as a notice of disagreement to the RO's 
denial of a total rating.  However, the RO did not deny 
entitlement to a total rating based on individual 
unemployability until a January 1999 rating decision.  The 
veteran was notified of that decision in a letter from the RO 
dated in January 1999.  On the proposition that the veteran's 
July 1999 hearing transcript suffices as a notice of 
disagreement as to the January 1999 rating decision denying 
entitlement to a total rating based on individual 
unemployability, it would be in order for the RO to issue an 
appropriate  statement of the case. 

Accordingly, the Board is required to remand this issue to 
the RO for issuance of a statement of the case.  See Manlicon 
v. West, 12 Vet. App. 238 (1999)(The notice of disagreement 
initiated review by the Board of the RO's denial of the claim 
and bestowed jurisdiction on the court; the Board should have 
remanded that issue to the RO, for issuance of a statement of 
the case.).  Therefore, the case is remanded to the RO for 
following action:

1.  The issue of entitlement to a 
total rating based on individual 
unemployability is referred to the 
RO for the issuance of a statement 
of the case.

2.  Should a timely substantive 
appeal be received concerning the 
above issue, all appropriate steps 
should be taken to prepare the case 
for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 
directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals

 

